Title: Mary Smith Cranch to Abigail Adams, 26 July 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Dear Sister
          Quincy July 26th 1797
        
        we have made every thing as ready for your reception as we can. but alass I fear we Shall not see you. I think it will not be possible under the present State of affairs for the President to leave with prudence the Seat of Goverment for So long a journey but I hope you will leave the city If you do not come you will be Sav’d the melancholy prospect of your ruin’d Barley field & distroy’d Garden. we had a fortnight Since Such a Storm of hail as your eyes never beheld it lasted about an hour it was attended with thunder lightning & a torrent of Rain with a violent wind. the hail Stones were between three & four inches round it thresh’d all the Barley broke the

corn, kill’d the vines & tore the cabbages & ever vegetable out of the ground all to peceis where ever it extended there is a hollow in our Farm from which was carried pailfulls of hail a week after to make punch with. it kill’d all my chickens & the bird lay thick in many places kill by it the windows on the west Sides of houses were broke all to peceis the Doctor will write you what he has had to do to repair yours
        I thank you my Sister for your kindness to my Son. he inform’d us of mr websters proposal. we knew not what to advise him I hope he will act prudently. I have advis’d him to open an office where he is immediately for he cannot come away Suddenly if his prospects here were ever So inviting he may be able then to judge what he can do if he Should think it best to stay washington is now at its lowest Stage I immagene at present his character I believe is establish’d there for honour & probity I know the President thought he did right to go there & I would wish him now not to do any thing which he Should think unadvisable I Should rely much upon his opinion
        what a Family of Blounts are there any more of them—
        Providence has Still an eye over us for good. more Blounts will be found out or I am mistaken— the V. P had no curiosity I think or he would not have taken himself of just as he did & tho tis customary to ask leave of absence before the rising of congress yet his doing it just as Bs trial was coming on did not look like the late V Ps doings—thats all— far be it from me to speak evil of dignitys—where there is really any—
        mr Cranch thanks you for the Pamplight— it exceeded in weight what a Postmaster has a right to receeve Post free, & he was charg’d three dollars & an half for it— I do not know if a President may not write Free upon any weight but a Postmaster cannot receeve any thing above a certain weight unless he can— mr Cranch is writing to the Postmaster Generall about it
        Jo Beal was buried yesterday he was in a dreadful Situation a mortification in both his Feet all the Toes on one Foot had been taken off & before he dy’d his whole Foot drop’d off
        he has been in terrible distress—& has left a numerous helpless Family unprovided for I beleive. […] Beals Black Tom was buried the day before he was drown’d a Sunday Washing himself in the water just below mr Careys—
        I had a Letter last week from sister Peabody She & her Family were well but Charles she Says is in a poor State of health
        
        I am concern’d about him— Cousen Betsy is at Weymouth the Post is come Love to the P. & Cousen from Your / truly affectionate Sister
        
          M Cranch
        
      